Title: To James Madison from Peter Minor, 12 January 1822
From: Minor, Peter
To: Madison, James


                
                    Dear sir,
                    Ridgeway Jan. 12. 1822
                
                I have had the pleasure to receive your letter, enclosing one from Monsr. Thouin at Paris. The Box you mention I have not yet sent for, but can get it at any time from Monticello. This is quite a flattering present to our Society—but I am at a great loss to know what we shall do with the seeds. The intention of this letter is, to request some instructions & suggestions from you on the subject.
                As our society does not regularly convene untill may, it will be necessary to have an early extra meeting to dispose of these seeds, before the proper

time of sowing them passes by—& as the power of convening such meetings is vested exclusively in the Prest. or 1st Vice President, I ask the favour of you to authorise such a call. Say the 1st. Monday in Feb. If I may be excused for expressing the opinion, I doubt much the propriety of making a general distribution of these seeds among our members, particularly among those who will be most likely to attend a meeting at this season of the year. With the exception of a very few, who live dispersedly, there are none who have an inclination, or who think they have leisure for experiment, or innovation upon the beaten tract. I am inclined to think that a more useful disposition of them could be made by yourself among the intelligent amatuers of this & the other States, than to commit them to the society at large. Or suppose a part of them are placed in the hands of Mr Skinner the Editor of the Am. Farmer for distribution? He is zealous in this sort of business—besides he is a member of our Society & might be considered in the light of a committee for turning them to the most useful account.
                I presume the packages of seeds are labeled in their Botanical names. This will be a difficulty with us who know nothing of that science, & this with other considerations renders it desirable that you would attend our meeting, if yr. health & leisure will permit. If not, I hope you will forward us some plan or proposition for disposing of them.
                If it is your wish & intention to reciprocate the present of Monsr. Thouin according to his request, it will give me great pleasure to assist you as far as I am able during the ensuing Summer. I presume it would be most acceptable to him, to receive not only the seed, but a sample of the plant in flower, in a Herbarium. I could merely make the collection, as my knowledge of Botany is neither sufficient to class or name them. With very great respect yr. Frd. & Sert.
                
                    P Minor
                
            